Leticia R. s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2015

                                     No. 04-15-00555-CV

                                    Shirley Hale MATHIS,
                                           Appellant

                                               v.

                                   Leticia R. BENAVIDES,
                                           Appellee

                  From the 49th Judicial District Court, Webb County, Texas
                          Trial Court No. 2012-CVQ-000161-D3A
                         Honorable Jose A. Lopez, Judge Presiding

                                        ORDER
        On November 17, 2015 the trial court signed an order that determined appellant, Shirley
Hale Mathis, as permanent guardian of the estate of Carlos Y. Benavides Jr., could not suspend
enforcement of the judgment on appeal and ordered the district clerk to deliver the cash deposit
to appellee, Leticia R. Benavides, to satisfy the judgment in part. Mathis filed an emergency
motion to stop the imminent release of the supersedeas deposit and a request for this court to
review the trial court’s order determining not to permit suspension of enforcement pursuant to
Texas Rule of Appellate Procedure 24.4. We have temporarily stayed the trial court’s order
requiring the district clerk to release the funds on deposit to appellee Benavides pending our
review under Rule 24.4.

       We order Mathis to request, by November 20, 2015, a supplemental clerk’s record
containing all pleadings relevant to our review of the November 17, 2015 order that the district
clerk deliver the cash deposit to appellee and a supplemental reporter’s record of any relevant
hearings. We order Mathis to file a copy of those requests with this court by November 20, 2015.

       We further order Mathis to file a brief challenging the trial court’s determination of
whether to permit suspension of enforcement by December 4, 2015. Benavides may file a
response no later than ten days after Mathis’s brief is filed.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court